EXHIBIT 99 MBT Financial Corp. Announces Third Quarter 2015 Profit MONROE, Mich., October 26, 2015 – MBT Financial Corp., (Nasdaq: MBTF), the parent company of Monroe Bank & Trust, reported a net profit of $3,006,000 ($0.13 per share, basic and diluted), in the third quarter of 2015, compared to a profit of $1,712,000 ($0.08 per share, basic and $0.07 per share, diluted), in the third quarter of 2014. The net profit for the nine months ended September 30, 2015 was $8,068,000 ($0.35 per share, basic and diluted), compared to $5,166,000 ($0.24 per share, basic and $0.23 per share, diluted) in the nine months ended September 30, 2014. Earnings for the Company improved this quarter due to improvements in net interest income, non-interest income, and non-interest expenses. The net interest margin decreased from 3.17% in the third quarter of 2014 to 3.11% in the third quarter of 2015, but the average amount of interest earning assets increased $65.6 million. As a result, net interest income improved by 4.2% in the third quarter of 2015 compared to the third quarter of 2014. The provision for loan losses increased $500,000 compared to the third quarter of 2014 from a recovery of $700,000 in 2014 to a recovery of $200,000 this quarter. Improving asset quality and recoveries of loans previously charged off allowed the bank to maintain an adequate Allowance for Loan Losses while recording its second negative quarterly provision in 2015. Loans charged off during the quarter totaled $192,000, while $309,000 was recovered on loans charged off previously. Total Loans increased $14.5 million during the first three quarters of 2015, but the continued improvement in asset quality enabled the Company to reduce the Allowance for Loan and Lease Losses from 2.24% of loans at the end of 2014 to 2.08% as of the end of the third quarter. Non-interest income increased $1.9 million, or 87.2% in the third quarter of 2015 compared to the third quarter of 2014. Excluding gains and losses from securities and other real estate transactions, non-interest income increased $147,000, or 3.9% as deposit account fees, debit card income, and mortgage loan origination fees all increased. Total non-interest expenses decreased $196,000, or 2.1% in the third quarter of 2015 compared to the third quarter of 2014. Expenses related to Other Real Estate Owned decreased $128,000 or 68.4% due to the decrease in the number of properties owned. FDIC insurance decreased $63,000 or 22.9% as the assessment rate decreased when the FDIC and the State of Michigan terminated the Bank’s informal regulatory agreement in 2015. Total assets of the company increased $38.1 million, or 3.0% compared to December 31, 2014. Total loans increased $14.5 million since the end of 2014. Capital increased $11.6 million since the end of last year primarily due to the year to date profit of $8.1 million. The Accumulated Other Comprehensive Income (AOCI) component of capital increased $3.3 million compared to the end of 2014. The AOCI increased mainly due to an increase in the market values of our investment securities that are classified as available for sale. The ratio of equity to assets increased from 10.52% at the end of 2014 to 11.10% at September 30, 2015. The Bank’s Tier 1 Leverage ratio increased from 9.55% as of December 31, 2014 to 10.63% as of September 30, 2015. H. Douglas Chaffin, President and CEO, commented, “We are pleased with our results for the first three quarters of 2015, and we believe that our balance sheet is positioned to produce better earnings results when interest rates increase. While we remain concerned about the effect of global and national issues on our local economy, we plan to continue our efforts to improve profitability by growing our loan portfolio and improving our operational efficiency. After the end of the third quarter we began an efficiency initiative that will provide meaningful expense reductions beginning in the first quarter of 2016. Our current environment still presents challenges, but we remain confident in our ability to maintain our position as the premier independent provider of financial services in the communities we serve.” Conference Call MBT Financial Corp. will hold a conference call to discuss the third quarter results on Tuesday, October 27, 2015, at 10:00 a.m. Eastern Time. The call will be webcast and can be accessed at the Investor Relations/Corporate Profile page of MBT Financial Corp.’s web site www.mbandt.com. The call can also be accessed in the United States by calling toll free (877) 510-3783. The toll free number for callers in Canada is (855) 669-9657 and international callers can access the call at (412) 902-4136. A replay will be available one hour after the conclusion of the call at (877) 344-7529, Conference #10073255. The replay will be available until November 27, 2015 at 9:00 a.m. Eastern. The webcast will be archived on the Company’s web site and available for twelve months following the call. About the Company: MBT Financial Corp. (NASDAQ: MBTF), a bank holding company headquartered in Monroe, Michigan, is the parent company of Monroe Bank & Trust (“MBT”). Founded in 1858, MBT is one of the largest independently owned community banks in Southeast Michigan. With over $1.3 billion in assets, MBT is a full-service bank, offering a complete range of business and personal accounts, credit and mortgage options, investment and retirement services and award-winning financial literacy outreach. MBT employee volunteers contribute approximately 9,000 hours of community service annually. MBT’s Commercial Lending Group is a top SBA and MEDC lending partner. MBT’s Wealth Management Group (“WMG”) is one of the largest and most respected in Michigan. The Michigan Bankers Association ranks MBT fourth among all Michigan banks for total trust assets. With offices and ATMs in Monroe, Wayne, and Lenawee Counties, convenient mobile and online banking, a robust online and social media presence and a comprehensive array of products and services, MBT prides itself in offering World Class Banking with a Local Address. Visit MBT’s website at www.mbandt.com . Forward-Looking Statements Certain statements contained herein are not based on historical facts and are "forward-looking statements" within the meaning of Section 21A of the Securities Exchange Act of 1934. Forward-looking statements which are based on various assumptions (some of which are beyond the Company's control), may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "estimate," "anticipate," "continue," or similar terms or variations on those terms, or the negative of these terms. Actual results could differ materially from those set forth in forward-looking statements, due to a variety of factors, including, but not limited to, those related to the economic environment, particularly in the market areas in which the Company operates, competitive products and pricing, fiscal and monetary policies of the U.S. Government, changes in government regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, acquisitions and the integration of acquired businesses, credit risk management, asset/liability management, change in the financial and securities markets, including changes with respect to the market value of our financial assets, the availability of and costs associated with sources of liquidity, and the ability of the Company to resolve or dispose of problem loans. The Company undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. MBT FINANCIAL CORP. CONSOLIDATED FINANCIAL HIGHLIGHTS - UNAUDITED Quarterly Year to Date (dollars in thousands except per share data) 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr EARNINGS Net interest income $ 9,224 $ 9,081 $ 9,342 $ 8,802 $ 8,852 $ 27,647 $ 25,899 FTE Net interest income $ 9,358 $ 9,213 $ 9,474 $ 8,934 $ 8,989 $ 28,045 $ 26,322 Provision for loan and lease losses $ ) $ - $ ) $ - $ ) $ ) $ ) Non interest income $ 3,978 $ 3,805 $ 3,625 $ 3,980 $ 2,125 $ 11,408 $ 9,373 Non interest expense $ 9,166 $ 9,730 $ 9,819 $ 9,815 $ 9,362 $ 28,715 $ 28,852 Net income $ 3,006 $ 2,285 $ 2,777 $ 2,149 $ 1,712 $ 8,068 $ 5,166 Basic earnings per share $ 0.13 $ 0.10 $ 0.12 $ 0.09 $ 0.08 $ 0.35 $ 0.24 Diluted earnings per share $ 0.13 $ 0.10 $ 0.12 $ 0.09 $ 0.07 $ 0.35 $ 0.23 Average shares outstanding 22,748,974 22,733,739 22,721,845 22,697,204 22,691,593 22,734,952 21,911,996 Average diluted shares outstanding 22,949,063 22,931,544 22,906,334 22,956,549 22,986,918 22,916,444 22,203,459 PERFORMANCE RATIOS Return on average assets % Return on average common equity % Base Margin % FTE Adjustment % Loan Fees % FTE Net Interest Margin % Efficiency ratio % Full-time equivalent employees 346 350 355 366 370 350 369 CAPITAL Average equity to average assets % Book value per share $ 6.42 $ 6.11 $ 6.17 $ 5.92 $ 5.76 $ 6.42 $ 5.76 Cash dividend per share $ - $ - $ - $ - $ - $ - $ - ASSET QUALITY Loan Charge-Offs $ 192 $ 407 $ 322 $ 455 $ 3,353 $ 921 $ 5,689 Loan Recoveries $ 309 $ 295 $ 1,105 $ 533 $ 2,182 $ 1,709 $ 3,110 Net Charge-Offs $ ) $ 112 $ ) $ ) $ 1,171 $ ) $ 2,579 Allowance for loan and lease losses $ 12,996 $ 13,079 $ 13,191 $ 13,208 $ 13,130 $ 12,996 $ 13,130 Nonaccrual Loans $ 10,623 $ 11,135 $ 12,329 $ 13,040 $ 13,351 $ 10,623 $ 13,351 Loans 90 days past due $ 6 $ - $ 3 $ 10 $ 7 $ 6 $ 7 Restructured loans $ 20,972 $ 22,812 $ 22,788 $ 22,896 $ 24,094 $ 20,972 $ 24,094 Total non performing loans $ 31,601 $ 33,947 $ 35,120 $ 35,946 $ 37,452 $ 31,601 $ 37,452 Other real estate owned & other assets $ 2,154 $ 4,237 $ 4,893 $ 5,633 $ 6,043 $ 2,154 $ 6,043 Nonaccrual Investment Securities $ - $ - $ - $ - $ - $ - $ - Total non performing assets $ 33,755 $ 38,184 $ 40,013 $ 41,579 $ 43,495 $ 33,755 $ 43,495 Classified Loans $ 34,948 $ 41,952 $ 46,668 $ 48,978 $ 48,662 $ 34,948 $ 48,662 Other real estate owned & other assets $ 2,154 $ 4,237 $ 4,893 $ 5,633 $ 6,043 $ 2,154 $ 6,043 Classified Investment Securities $ - $ - $ - $ - $ - $ - $ - Total classified assets $ 37,102 $ 46,189 $ 51,561 $ 54,611 $ 54,705 $ 37,102 $ 54,705 Net loan charge-offs to average loans -0.07 % % -0.52 % -0.05 % % -0.17 % % Allowance for loan losses to total loans % Non performing loans to gross loans % Non performing assets to total assets % Classified assets to total capital % Allowance to non performing loans % END OF PERIOD BALANCES Loans and leases $ 625,406 $ 625,172 $ 619,385 $ 610,880 $ 586,152 $ 625,406 $ 586,152 Total earning assets $ 1,212,892 $ 1,177,475 $ 1,196,949 $ 1,160,371 $ 1,135,016 $ 1,212,892 $ 1,135,016 Total assets $ 1,316,719 $ 1,292,104 $ 1,307,053 $ 1,278,657 $ 1,251,812 $ 1,316,719 $ 1,251,812 Deposits $ 1,136,809 $ 1,121,280 $ 1,135,312 $ 1,111,811 $ 1,089,484 $ 1,136,809 $ 1,089,484 Interest Bearing Liabilities $ 904,297 $ 898,116 $ 914,569 $ 908,590 $ 894,753 $ 904,297 $ 894,753 Shareholders' equity $ 146,154 $ 138,864 $ 140,208 $ 134,536 $ 130,652 $ 146,154 $ 130,652 Tier 1 Capital (Bank) $ 138,163 $ 134,215 $ 131,235 $ 117,944 $ 114,898 $ 138,163 $ 114,898 Total Shares Outstanding 22,761,327 22,741,898 22,730,647 22,718,077 22,694,906 22,761,327 22,694,906 AVERAGE BALANCES Loans and leases $ 624,921 $ 621,010 $ 615,994 $ 606,060 $ 597,771 $ 620,676 $ 597,699 Total earning assets $ 1,190,561 $ 1,183,291 $ 1,176,825 $ 1,131,448 $ 1,124,988 $ 1,183,612 $ 1,111,019 Total assets $ 1,283,384 $ 1,275,744 $ 1,270,661 $ 1,225,996 $ 1,217,640 $ 1,276,642 $ 1,202,540 Deposits $ 1,130,807 $ 1,121,658 $ 1,124,633 $ 1,085,325 $ 1,079,425 $ $ 1,068,156 Interest Bearing Liabilities $ 903,648 $ 906,725 $ 917,079 $ 880,276 $ 884,832 $ 909,102 $ 883,221 Shareholders' equity $ 140,619 $ 141,507 $ 135,971 $ 132,121 $ 130,404 $ 139,382 $ 122,203 MBT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME - UNAUDITED Quarter Ended September 30, Nine Months Ended September 30, Dollars in thousands (except per share data) Interest Income Interest and fees on loans $ 7,225 $ 7,255 $ 21,811 $ 21,355 Interest on investment securities- Tax-exempt 278 288 826 892 Taxable 2,437 2,222 7,301 6,540 Interest on balances due from banks 24 32 64 86 Total interest income 9,964 9,797 30,002 28,873 Interest Expense Interest on deposits 562 767 1,826 2,423 Interest on borrowed funds 178 178 529 551 Total interest expense 740 945 2,355 2,974 Net Interest Income 9,224 8,852 27,647 25,899 Provision For Loan Losses ) Net Interest Income After Provision For Loan Losses 9,424 9,552 28,647 26,399 Other Income Income from wealth management services 1,163 1,194 3,576 3,496 Service charges and other fees 1,134 1,054 3,058 2,954 Debit Card income 594 557 1,749 1,588 Net gain on sales of securities 16 ) 274 ) Net gain (loss) on other real estate owned 36 ) ) ) Origination fees on mortgage loans sold 184 80 450 230 Bank Owned Life Insurance income 358 357 991 1,062 Other real estate owned rent 68 99 205 364 Other 425 438 1,353 1,387 Total other income 3,978 2,125 11,408 9,373 Other Expenses Salaries and employee benefits 5,694 5,631 17,318 17,163 Occupancy expense 648 626 2,074 2,040 Equipment expense 708 723 2,232 2,002 Marketing expense 267 225 821 640 Professional fees 481 681 1,607 1,620 Other real estate owned expense 59 187 364 887 FDIC deposit insurance assessment 212 275 1,055 1,535 Bonding and other insurance expense 203 258 660 777 Telephone expense 113 108 317 355 Other 781 648 2,267 1,833 Total other expenses 9,166 9,362 28,715 28,852 Profit Before Income Taxes 4,236 2,315 11,340 6,920 Income Tax Expense 1,230 603 3,272 1,754 Net Profit $ 3,006 $ 1,712 $ 8,068 $ 5,166 Basic Earnings Per Common Share $ 0.13 $ 0.08 $ 0.35 $ 0.24 Diluted Earnings Per Common Share $ 0.13 $ 0.07 $ 0.35 $ 0.23 Dividends Declared Per Common Share $ - $ - $ - $ - MBT FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) Dollars in thousands September 30, 2015 December 31, 2014 Assets Cash and Cash Equivalents Cash and due from banks Non-interest bearing $ 8,205 $ 15,957 Interest bearing 58,220 36,165 Total cash and cash equivalents 66,425 52,122 Securities - Held to Maturity 37,492 32,613 Securities - Available for Sale 487,626 473,176 Federal Home Loan Bank stock - at cost 4,148 7,537 Loans held for sale 1,597 548 Loans 623,809 610,332 Allowance for Loan Losses ) ) Loans - Net 610,813 597,124 Accrued interest receivable and other assets 25,275 29,465 Other Real Estate Owned 2,154 5,615 Bank Owned Life Insurance 52,730 51,825 Premises and Equipment - Net 28,459 28,632 Total assets $ 1,316,719 $ 1,278,657 Liabilities Deposits: Non-interest bearing $ 247,512 $ 218,221 Interest-bearing 889,297 893,590 Total deposits 1,136,809 1,111,811 Repurchase agreements 15,000 15,000 Accrued interest payable and other liabilities 18,756 17,310 Total liabilities 1,170,565 1,144,121 Shareholders' Equity Common stock (no par value) 23,345 23,037 Retained Earnings 122,200 114,132 Unearned Compensation ) - Accumulated other comprehensive income (loss) 624 ) Total shareholders' equity 146,154 134,536 Total liabilities and shareholders' equity $ 1,316,719 $ 1,278,657 FOR FURTHER INFORMATION: H. Douglas Chaffin John L. Skibski Julian J. Broggio Chief Executive Officer Chief Financial Officer Director of Marketing (734) 384-8123 (734) 242-1879 (734) 240-2341 doug.chaffin@mbandt.com john.skibski@mbandt.com julian.broggio@mbandt.com
